     Case 2:18-cv-01997-KJD-VCF Document 24 Filed 08/10/20 Page 1 of 5



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    FIRST WORLD LIMITED, a United Kingdom                   Case No. 2:18-cv-1997-KJD-VCF
      registered company, et al.,
 8                                                                               ORDER
                                               Plaintiffs,
 9
             v.
10
      MIBC HOLDINGS, LTD, a Nevada
11    Corporation, et al.,
12                                           Defendants.
13          There are two motions pending before the Court. The first is a motion to compel
14   arbitration (ECF No. 17) filed by defendant, MIBC Holdings, LTD. Plaintiff, First World
15   Limited responded (ECF No. 18), and MIBC Holdings replied (ECF No. 20). Next is a motion
16   for summary judgment (ECF No. 19) filed by plaintiff First World Limited, to which MIBC
17   Holdings responded (ECF No. 22), and First World replied (ECF No. 23). Having reviewed the
18   parties’ filings, the Court finds that they agreed to arbitrate any dispute arising out of their
19   agreements in a March 2018 Memorandum of Understanding. Because the parties agreed to
20   arbitrate and that agreement applies to First World’s pending causes of action, the Court compels
21   this case to arbitration and denies First World’s competing motion for summary judgment (ECF
22   No. 19) as moot.
23          I.      Background
24          In this breach of contract case, First World Limited and its sister company, Rincon Blue
25   Water, LLC, seek accounting and recovery of $450,000 that it loaned to MIBC Holdings. First
26   World intended the loan to start the early financing on a world-class resort and casino in Puerto
27   Rico. Compl. 5, ECF No. 1. The parties memorialized their agreement in a memorandum of
28
     Case 2:18-cv-01997-KJD-VCF Document 24 Filed 08/10/20 Page 2 of 5



 1   understanding shortly thereafter. Id. at 6. The loan was to mature on September 23, 2018, 1 and
 2   MIBC Holdings executed a promissory note to that effect. Id. It also executed a Security
 3   Agreement and assigned 34,723,935 shares of co-defendant Global Payout Inc.’s stock as
 4   collateral. Id. First World claims that MIBC Holdings has breached the parties’ agreements and
 5   has converted its $450,000. This suit followed.
 6            Relevant here, the memorandum of understanding included an arbitration provision that
 7   covered “dispute[s] concerning any aspect” of the parties’ agreement. Memo. of Understanding
 8   5, ECF No. 1-1 (“MOU”). The arbitration provision identified the International Chamber of
 9   Commerce as forum for any potential arbitration and elected to apply Nevada law. The
10   arbitration agreement provided,
11
                       In the event of a dispute concerning any aspect of this Agreement,
12                     including breach of the Agreement or claim of breach thereof, the
                       Parties agree to have the matter arbitrated under the International
13                     Chamber of Commerce (ICC) rules of conciliation and arbitration.
                       The Jurisdiction and governing law will be Nevada.
14
     Id. Each of the parties signed the memorandum of understanding, and there is no indication from
15
     the document itself that any party objected to the arbitration provision.
16
              Shortly after First World filed its complaint, MIBC Holdings moved to enforce the
17
     arbitration agreement. First World opposes the arbitration agreement and has moved for
18
     summary judgment on each of its claims.
19
              II.      Legal Standard
20
              The Federal Arbitration Act (FAA) created a clear federal policy favoring arbitration. See
21
     9 U.S.C. §§ 1–16; Southland Corp. v. Keating, 465 U.S. 1, 10 (1984). It ensures that a written
22
     agreement to arbitrate is “valid, irrevocable, and enforceable” subject to normal contract
23
     principles of revocability. 9 U.S.C. § 2. Any doubts concerning the scope of arbitral issues
24
     should be resolved in favor of arbitration. Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp.,
25
     460 U.S. 1, 24–25 (1983). And once a court determines there exists a valid arbitration agreement
26
27
              1
                The complaint states that the loan would mature on September 23, 2013. Given that the parties did not
28   meet until March of 2018, the Court assumes for the purposes of this order that the maturity date of the loan was
     September 23, 2018.


                                                             -2-
     Case 2:18-cv-01997-KJD-VCF Document 24 Filed 08/10/20 Page 3 of 5



 1   that agreement should be rigorously enforced. See Dean Witter Reynolds v. Byrd, 470 U.S. 213,
 2   218, 221 (1985).
 3          The Court resolves any doubt regarding the arbitrability of a case in favor of compelling
 4   arbitration. That is not to say that the Court may unilaterally compel parties to arbitrate their
 5   dispute. Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (despite the “liberal
 6   federal policy favoring arbitration,” there is a clear exception to the policy when parties have not
 7   submitted a particular dispute to arbitration). To the contrary, the parties must present a valid
 8   agreement to arbitrate their dispute, and the arbitration provision must encompass the parties’
 9   claims. Id. at 84; Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1120–21 (9th Cir. 2008). If a
10   party meets both of those prongs, the Court will compel the case to arbitration.
11          III.    Discussion
12          Arbitration is appropriate here as First World and MIBC Holdings’ memorandum of
13   understanding contemplated submitting these very claims to arbitration. However, First World
14   argues that the memorandum of understanding is not enforceable because it was not a contract,
15   but merely an agreement to agree on a future contract. Alternatively, First World argues that
16   even if the memorandum of understanding was an enforceable agreement, the language of the
17   arbitration agreement was too ambiguous to enforce.
18          The memorandum of understanding is an enforceable agreement. The entire point of the
19   parties’ memorandum of understanding was to govern their conduct throughout their transaction.
20   As such, the agreement set out several vital aspects of the parties’ future course of dealing apart
21   from the arbitration agreement, including the proper use of the First World’s $450,000 loan
22   (MOU at 1–2), the ownership percentages of the different entities (id. at 2–3), the acceptable
23   investments upon receipt of a letter of credit (id. at 3), and monthly distributions between the
24   entities (id. at 4). Ironically, these are the very clauses of the parties’ agreement that First World
25   asks the Court to enforce in its complaint and motion for summary judgment. First World cannot
26   simultaneously ask the Court to enforce portions of the memorandum of understanding it likes
27   and omit the parts it does not. Either the memorandum of understanding is enforceable, or it is
28   not. Elsewhere, First World asks the Court to find that it is enforceable. First World cannot have



                                                      -3-
     Case 2:18-cv-01997-KJD-VCF Document 24 Filed 08/10/20 Page 4 of 5



 1   it both ways. Accordingly, the memorandum of understanding is a valid and enforceable
 2   agreement between the parties.
 3          Next, First World claims that the language in the arbitration provision is too vague to
 4   enforce. First World takes issue with one sentence of the arbitration provision, which states,
 5   “[t]he parties hereto agree herewith without further protest to settle, any claim or dispute arising
 6   out of this Agreement in a friendly cooperative manner by discussion.” MOU at 5. First World
 7   claims the sentence is too ambiguous to determine whether MIBC Holdings has complied. If the
 8   clause is not too ambiguous, First World argues, MIBC Holdings has not attempted to settle in a
 9   cooperative manner. Although not a model of clarity, that sentence does not muddle the clear and
10   unambiguous arbitration provision that follows. There is nothing vague about two parties
11   agreeing to “have [their] dispute arbitrated under the International Chamber of Commerce.”
12   Therefore, the arbitration clause is not too ambiguous to enforce.
13          First World also argues that the arbitration provision is unenforceable because its election
14   of the ICC for arbitration is inconsistent with its election of Nevada law as governing law. See
15   MOU at 5 (agreeing to arbitration under the ICC’s rules while applying Nevada law). According
16   to First World, the parties could not agree to ICC rules while also agreeing to apply Nevada law
17   because the two are mutually exclusive. Not so. Parties often agree to arbitrate disputes using a
18   preselected state’s substantive law, and arbitrators are well suited to apply that law. Indeed,
19   arbitrators frequently apply state substantive law while applying the arbitral forum’s procedural
20   rules. See Sovak v. Chugai Pharm. Co., 280 F.3d 1266, 1269–70 (9th Cir. 2002) (“we will
21   interpret the choice-of-law clause as simply supplying state substantive, decisional law, and not
22   state law rules for arbitration”). Therefore, the parties’ choice of arbitral forum and selection of
23   Nevada substantive law does not render this arbitration provision ambiguous or impossible to
24   enforce.
25          In sum, the parties’ memorandum of understanding—including the arbitration
26   provision—is an enforceable agreement. The language of the provision does not render the
27   agreement ambiguous or impossible to enforce. Therefore, given the presumption in favor of
28   arbitration agreements (see AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650



                                                     -4-
     Case 2:18-cv-01997-KJD-VCF Document 24 Filed 08/10/20 Page 5 of 5



 1   (1986)), the Court will enforce the arbitration agreement in the parties’ memorandum of
 2   understanding.
 3           IV.      Conclusion
 4           Accordingly, IT IS HEREBY ORDERED that MIBC Holdings, LTD.’s motion to compel
 5   arbitration (ECF No. 17) is GRANTED.
 6           IT IS FURTHER ORDERED that this case shall be STAYED pending the results of the
 7   parties’ arbitration.
 8           All other motions are denied as moot.
 9   Dated this 10th day of August, 2020.
10
11                                                   _____________________________
                                                     Kent J. Dawson
12                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -5-
